Citation Nr: 1427383	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-04 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disability.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1943 to June 1944.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to appear for a hearing before the Board via video conferencing equipment in March 2014; however, he failed to appear for his hearing and has not requested that his hearing be rescheduled.

The issue of whether the RO committed clear and unmistakable error when it severed service connection for the Veteran's nervous condition in July 1949 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The RO denied service connection for a bilateral foot disability in August 1944; the Veteran did not appeal.

2. The evidence received since the August 1944 RO decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disability. 

3. The RO severed service connection for a nervous condition in July 1949; the Veteran did not appeal.

4. The evidence received since the July 1949 RO decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a nervous condition.


CONCLUSIONS OF LAW

1. The August 1944 RO decision, which denied service connection for a bilateral foot disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The evidence received subsequent to the August 1944 RO decision is not new and material and the claim for service connection for a bilateral foot disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The July 1949 RO decision, which severed service connection for a nervous condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4. The evidence received subsequent to the July 1949 RO decision is not new and material and the claims for service connection for a nervous condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In January 2011, the Veteran was advised of both the type of evidence needed to reopen his service connection claims and what was necessary to establish entitlement to the claimed benefits.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the last final prior decisions denying the claims as well as the need for such evidence to currently substantiate the claims.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  Further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of claim, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records and private medical records.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

The RO denied service connection for a bilateral foot disability, pes planus, in August 1944 because the Veteran's condition was noted at induction and was not aggravated by service.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  Therefore, the August 1944 rating decision is final.

The RO originally granted service connection for a nervous condition, psychoneurosis hysteria conversion, in August 1944.  However, in March 1949, the RO proposed to sever service connection for this condition based on clear and unmistakable error showing that the disability existed prior to service and was not aggravated during service.  The Veteran was allotted time to respond to the proposed severance but he did not present evidence or argument showing that continued service connection was warranted.  Service connection was severed in July 1949.  The Veteran did not appeal this decision or submit new and material evidence within one year of its issuance.  Therefore, the July 1949 rating decision is final.

Of record prior to the August 1944 rating decision were service treatment records, including hospital records from the military hospital in San Francisco.  Evidence received after the August 1944 rating decision includes a November 1945 VA examination report which indicates that the Veteran had foot troubles.  The examiner diagnosed flat feet and psychoneurosis conversion hysteria but did not indicate that the pre-existing bilateral foot disability was aggravated by service.  Thus, the evidence, indicating foot symptoms and diagnoses, is cumulative of the evidence of record at the time of the August 1944 rating decision that denied service connection for a bilateral foot disability and as such is not new and material to the Veteran's claims.

No additional evidence was received until the Veteran filed his current claim in November 2010.  The evidence received includes private treatment records from various providers including OHMC, Dr. M.T., Dr. K.A.J., Dr. B.T., and Dr. S.S.  None of the treatment records from these providers indicate that the Veteran has a foot condition or nervous condition that was aggravated by service.  At most, a treatment record from Dr. M.T. shows that the Veteran complained of swollen feet in October 2006.  However, the report of continued symptomatology is cumulative of the evidence of record at the time of the final denial of a bilateral foot disability in August 1944 and does not constitute new and material evidence.  None of the records show treatment or a diagnosis of a nervous condition.  Accordingly, since the treatment records do not show that the Veteran has a bilateral foot disability or nervous disability that increased in severity during service, the evidence is not both new and material to either of the Veteran's claims.

For the reasons set forth above, none of the evidence added to the record since the August 1944 and July 1949 rating decisions were issued, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen either of the Veteran's claims.  Therefore, the decisions remain final and the claims of entitlement to service connection for a bilateral foot disability and nervous condition may not be reopened.


ORDER

New and material evidence has not been received and the claim for service connection for a bilateral foot disability is not reopened.

New and material evidence has not been received and the claim for service connection for a nervous condition is not reopened.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


